DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed January 18, 2021.  Currently, claims 5-8 are pending.  
	

Election/Restrictions
Applicant's election without traverse of the combination of ZNF682 and NDRG4, Claims 5-8 in the paper filed 5-8 is acknowledged.  In view of the amendment to the claims, the Examiner has withdrawn the election of species as it pertains to ZNF682 and ZNF682 and NDRG4.  The two species will be examined together. 
	The requirement is still deemed proper and is therefore made FINAL.


Priority
This application claims priority to 

    PNG
    media_image1.png
    82
    735
    media_image1.png
    Greyscale


Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kisiel et al. (US 2019/0127808, provisional September 26, 2014) or Kisiel et al. (10,900,090 provisional September 26, 2014)
Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kisiel et al. (US 2016/0090634, provisional September 26, 2014) or Kisiel et al. (10,184,154 provisional September 26, 2014)
It is noted that the patent and the Publication are equivalents disclosures.  
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the 
	Kisiel teaches extracting DNA from a biological sample, treating with bisulfite, using primers for ZNF682 to measure methylation.  Kisiel teaches ZNF682 was analyzed for methylation using methylation specific PCR (MSP) on DNA from samples with eCCA and controls (see para 166 and Table 4 and 5).  eCCA is an uppers gastrointestinal tract cancer.  Kisiel teaches samples includes gastrointestinal biopsy samples, microdisected cells from a gastrointestinal biopsy, gastrointestinal cells sloughed into the gastrointestinal tract (see para 134)(limitations of Claim 7).  Kisiel also teaches the sample may be blood, serum, plasma, gastric secretions (see para 134)(limitations of Claim 8).  
With regard to the combination of ZNF682 AND NDRG4, Kisiel teaches both ZNF682 and NDRG4 are DMRs significantly methylated.  ZNF682 is identified in Table 4 and 5.  NDRG4 is identified in Table 1 as a marker for cholangiocarcinoma also.  Kisiel teaches DNA markers and subsets include sets of 2 or more markers (see para 10).  The methods comprise assaying a plurality of markers such as assaying 2-8 markers (see para 16).  Thus, Kisiel teaches methods of measuring levels of methylation for the two markers ZNF682 and NDRG4.  


Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahlquist et al. (US 2020/0131588, provisional March 31, 2014) or Ahlquist et al. (US 10,883,144, provisional March 31, 2014).
It is noted that the patent and the Publication are equivalents disclosures.  
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Ahlquist teaches extracting DNA from a biological sample, treating with bisulfite, using primers for ZNF682 to measure methylation.  Ahlquist  teaches ZNF682 was analyzed for methylation using methylation specific PCR (MSP) on DNA from samples with large adenoma (see Table 4A and 4B) and sessile serrated polyps (SSP)- Table 5A and B.  Colon cancer is a gastrointestinal tract cancer.  Ahlquist teaches samples includes gastrointestinal biopsy samples, microdisected cells from a gastrointestinal biopsy, gastrointestinal cells sloughed into the gastrointestinal tract (see para 
With regard to the combination of ZNF682 AND NDRG4, Ahlquist teaches both ZNF682 and NDRG4 are DMRs significantly methylated.  ZNF682 is identified in Table 4A, B and 5A, B.  NDRG4 is identified in Table 1 as a marker for colon cancer (see para 16, 18, 54 for example).  Ahlquist teaches DNA markers and subsets include sets of 2 or more markers (see para 19).  Thus, Ahlquist teaches methods of measuring levels of methylation for the two markers ZNF682 and NDRG4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        February 23, 2021